Dissenting Opinion.
Fenner, J.
My reading of the supplemental Funding Act of 1875 convinces me that it does not intend or purport to raise any question as to the original validity, legality or consideration of the bonds issued under the Act of 1853 in favor of the New Orleans, Opelousas & Great Westera Railroad, or as to the constitutionality of that Act. Under the plain terms of the supplemental Funding Act, it only questioned ü small part of said bonds, which, having been taken up or held by *264tlie State, had been sold and reissued under Act 81 of 1872, and on that ground alone. It is equally clear, that the only issues intended to bo raised by the answer of the defendant in this case were the constitutionality of the Act of 1872, and the legality, validity and consideration' of the reissuance of said bonds under said Act. This is apparent from the briefs filed herein by both parties, in which the issues last Stated are the only ones referred to.
The Court remands the case for the examination of questions never raised or referred to by the pai'ties or suggested by the Funding Act.
The genuineness of the bonds presented is undisputed. It is notorious that all bonds of the same class have been funded, except those questioned by the supplemental Funding Act, for the reasons therein Stated.
I think the proper issues in the case should be decided, and that in remanding the cause, for the purposes stated in the majority opinion, we impose upon relator a duty entirely superfluous, and which, owing to the lapse of time, may possibly be difficult of performance.
. I, therefore, dissent.